Citation Nr: 0600920	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of 
a left shoulder injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

The veteran, his mother, and a friend.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to 
February 1980.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.

This matter was previously remanded by the Board in October 
2003 and March 2005.  The Board is satisfied that all action 
requested on remand is now complete, such that it may proceed 
below with a decision in this matter.  To that end, the Board 
remanded the claim (in part) in March 2005 so that the 
veteran could attend a new hearing before the Board, as the 
Veterans Law Judge who previously conducted a July 2002 
hearing in this matter is no longer employed by VA.  See 
38 C.F.R. § 20.707 (2005).  The veteran, however, withdrew 
his February 2005 request for a new Board hearing in December 
2005.  See 38 C.F.R. § 20.702(e) (2005).  The Board 
additionally notes that it will consider the veteran's July 
2002 hearing testimony in conjunction with this appeal.

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for a psychiatric disorder is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
establish that any currently diagnosed residual of a left 
shoulder injury is etiologically related to any event of 
active service.


3.  The competent medical evidence of record does not 
demonstrate that any diagnosed residual of a left shoulder 
injury manifested to a compensable degree within a year after 
service discharge.


CONCLUSION OF LAW

The residuals of a left shoulder injury were not incurred in 
or aggravated by active service, nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, August 2001 
and March 2004 letters to the veteran from the RO (and the 
AMC on its behalf) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 
38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence that he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claim.  The August 2001 letters provided notice as to the 
first three aforementioned notice elements, while the March 
2004 letter addressed those elements, but also addressed the 
fourth notice element as well.

The Board thus acknowledges that complete VCAA notice was 
only provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as required.  However, in a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As noted above, the last of these letters 
was issued to the veteran in March 2004.  Thereafter, he was 
afforded an opportunity to respond to that letter, and the 
AMC then subsequently reviewed the claim (again on the RO's 
behalf) and issued supplemental statements of the case to him 
in September 2004 and July 2005.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's available service medical records 
are associated with the claims file, as are all available and 
pertinent  private and VA medical treatment records 
identified and/or provided by the veteran.  As well, the 
veteran was provided with a VA examination in support of his 
claim, as conducted in September 2001.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  

The Board is aware that some of the veteran's service medical 
records are apparently not available, and may have been lost 
by another government entity (The Superior Court of San 
Bernardino County, California), as recorded in one particular 
entry in the veteran's available service medical reports.  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources.  
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  In this case, the 
National Personnel Records Center (NPRC) informed the RO that 
it had forwarded all available records in its care.  
Moreover, the record reflects that the RO obtained all 
available private medical reports from treating providers as 
identified by the veteran, and that the RO also contacted the 
responsible government entity in an attempt to retrieve the 
missing reports.  As well, the veteran provided documentation 
to notify the RO that his own efforts to retrieve the missing 
service medical records were unsuccessful, as such records 
are apparently unavailable.  In this situation, the RO is 
also under a duty to advise the veteran to obtain other forms 
of evidence to support his claim, such as lay testimony, and 
the claims file contains such notice, as seen in the August 
2001 and March 2004 letters to the veteran.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).  In light of the above, the 
Board has carefully reviewed the claims file to determine if 
a reasonably exhaustive search was made to either obtain or 
reconstruct these records, and concludes that VA's search for 
the missing records, as well as its attempts to retrieve or 
reconstruct the records or obtain records from other sources, 
was thorough, and that it is unlikely that any further 
attempts would be more successful.

At this time, the veteran has not made the Board aware of any 
additional outstanding and potentially pertinent evidence 
that needs to be obtained in order to fairly decide his 
claim.  Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained, and that the case is ready for appellate 
review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Analysis of the Claim

The evidence available for review for this appeal includes 
the veteran's available service medical records, VA 
outpatient treatment and examination reports, private medical 
reports from several providers, and statements and argument 
provided by the veteran in support of this claim.  In 
reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decisions, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  For 
the reasons that follow, however, the Board has determined 
that the veteran's claim for service connection for the 
residuals of a left shoulder injury must be denied.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

The veteran served on active duty from January 1976 to 
February 1980.  In his statements of record with respect to 
this claim, the veteran reported that in 1976, he landed on 
his left shoulder after a fall during wireman school.  He 
indicated that because he was left-handed, his injury 
residuals continued to be exacerbated as he used that 
extremity for rifle shooting on later dates.  He also 
reported that in the summer of 1979, a rifle malfunction 
caused an impact injury to his left shoulder, for which he 
was treated at the range, mainly with ice packs.  He stated 
that the injury was diagnosed as a deep bone bruise.  He has 
also averred that he has had continuing and increasingly more 
severe left shoulder injury residuals since 1980 and to the 
present.  He has also described a series of post-service and 
private medical treatment for left shoulder and collar bone 
problems, as well as post-service left shoulder injury.  

As discussed earlier, a portion of the veteran's service 
medical records, including his service entry examination 
report and apparently any regular (non-dental) treatment 
notes dated prior to at least March 1979, are missing, and 
cannot be obtained for review at this time.  The available 
service medical records, however, including the veteran's 
discharge examination report as dated in February 1980, 
reflect normal clinical findings for the upper extremities, 
and do not record any complaints from the veteran as to 
ongoing residuals of a left shoulder injury.  In deference to 
the veteran's missing service medical records, however, the 
Board finds that he is credible to report the occurrence of 
these in-service injuries, as well as the extent of any 
ongoing symptomatology thereafter.  He cannot, however, as a 
layman, offer a diagnosis or provide a medical opinion as to 
causation or the etiology of his claimed disorder as 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) (2005) 
(competent medical evidence means evidence that is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

Shortly after service, the veteran initially filed claims for 
service connection for other problems, including a right 
shoulder disorder.  Accordingly, at a November 1984 VA 
general medical examination, the examiner clinically 
evaluated both shoulders, but only diagnosed right shoulder 
problems.  As well, concurrent X-ray evaluation of the left 
shoulder revealed no evidence of fracture or dislocation.  

In private medical reports from Dr. A., dated from 
approximately June 1989 to August 1998, there is an initial 
June 1989 diagnosis of left shoulder bursitis.

Thereafter, reports from Jewish Hospital and from the 
practice of G., L., and M., P.S.C. (a group of orthopedic 
surgeons), dated from March 1992 to September 1992, record 
the veteran's treatment for the residuals of a work-related 
fall that occurred in early March 1992.  These reports 
reflect that initial treatment in March 1992 was centered on 
evaluation of the extent of a head injury.  Shortly, 
thereafter, though, the veteran complained of left shoulder 
pain and disability, and so the majority of these reports 
reflect ongoing evaluation to assess the nature and extent of 
this problem.  The veteran now asserts that while undergoing 
this evaluation and treatment, he was advised by his 
physicians that clinical examination showed that his injuries 
originated 12 to 14 years prior, and before his work 
accident.  He also advised that two-thirds of his claim for 
workers' compensation was denied because of these findings.  
The Board's review of these records, however, reveals no 
comment in these records as to indicia of any prior (before 
March 1992) injury or report of the same from the veteran.  
To the contrary, Dr. M. recorded in August 1992 that the 
veteran denied any previous medical problems, with the 
exception of his recent orthopedic difficulties.  Moreover, 
after a September 1992 surgical exploration, Dr. M. opined in 
the operative report that the left acromioclavicular joint 
(AC joint) contained what appeared to be necrotic debris, 
consistent with post-traumatic arthritis that the veteran 
apparently sustained as a March 1992 work injury, and his 
diagnosis was post-traumatic AC joint arthritis.

Later reports from Jewish Hospital, as dated in October 1995, 
refer only to treatment for a right finger injury.

The veteran was afforded a VA joints examination in September 
2001.  At this evaluation, he provided a detailed in-service 
and post-service history of injuries to his left shoulder.  
On clinical evaluation, he had a full range of active and 
passive motion, albeit with generalized discomfort on this 
range at no particular point, and without crepitus.  He also 
had full internal and external rotation, abduction, and 
overhead extension and flexion, and there was no indication 
of deformity, edema, laxity, or instability.  The examiner's 
diagnosis was left shoulder pain secondary to trauma and 
subsequent surgery in 1995.  Subsequent VA X-ray evaluation 
of the left shoulder in late September 2001 revealed a 
finding of status-post excision of the distal end of the 
clavicle.  

VA treatment reports dated from approximately February 2001 
to February 2002 show periodic complaints of left shoulder 
pain and limited range of motion.  The veteran also underwent 
a magnetic resonance imaging (MRI) of his left shoulder in 
January 2002, which revealed: (1) a high signal in both the 
anterior and posterior portions of the labrum, with the shape 
of the labrum maintained, most likely secondary to tendon 
degeneration, but with arthrography recommended to exclude 
subtle labral injury; (2) tendinosis, without evidence of a 
frank tear of the supraspinatous tendon; and (3) mild 
degenerative changes of the AC joint.  As of February 2002 
(and after review of the MRI results), the diagnosis was 
chronic left shoulder pain.     

Other private medical reports of record do not address left 
shoulder complaints, symptoms, diagnoses, or treatment.

At a BVA videoconference hearing held in July 2002, the 
veteran reported that when he had a collar bone resection in 
the mid-1990's, his doctor noted a deterioration of his left 
shoulder from the long-term repetitive impact of his collar 
bone.  He also reported that he was treated for bursitis a 
couple of years after his service discharge.  He stated that 
his post-service work accident had not required surgery, and 
then stated that when his left upper extremity/collar bone 
was opened up for exploratory purposes, the diagnosis was 
long-term degeneration of his left collar bone and shoulder 
joint.

In consideration of all of the pertinent evidence of record, 
the Board holds that service connection for the residuals of 
a left shoulder injury on a presumptive basis, such as for 
the arthritis noted in 1992, is not warranted because the 
medical evidence does not record that diagnosed arthritis or 
any other applicable disease manifested to a compensable 
degree within a year after the veteran's service discharge in 
February 1980.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.307, 3.309.

As well, service connection on a direct basis is not 
warranted because, even assuming the occurrence of the 
veteran's in-service left shoulder injuries, there is no 
indication of record that there were chronic residuals of 
these injuries at the time of his service discharge, when all 
pertinent clinical findings were described as normal at that 
time.  Instead, there is no medical evidence of record 
denoting a diagnosed left shoulder problem until Dr. A.'s 
finding of bursitis in June 1989.  Then, the medical evidence 
shows that the veteran sustained a work injury in March 1992, 
and his treating orthopedic surgeon, Dr. M., thereafter 
attributed his current left shoulder problems to this injury, 
and also noted the veteran's own report that he had no 
medical problems prior to this injury.  The Board does not 
consider the September 2001 VA examiner's conclusory findings 
to be representative of a nexus to service, as they instead 
appear to refer to the veteran's work injury trauma, and not 
service.  Even if the Board did consider these findings to 
constitute a competent medical nexus opinion, the September 
2001 VA examiner's final diagnosis was actually chronic pain, 
and such pain, absent a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) [pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted]; see also Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, the 
negative nexus opinion from Dr. M. outweighs the opinion of 
the VA examiner in this case.  Therefore, because there was 
no indication of a chronic disorder at the time of service 
discharge, and because the medical evidence of record 
preponderates against a finding that any currently diagnosed 
left shoulder disorder is etiologically related to service 
(as opposed to the veteran's March 1992 work injury), an 
award of direct service connection is not available.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence - a state of 
relative equipoise - so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of a left shoulder 
injury is denied.


REMAND

At this time, the Board must remand an additional claim, as 
to whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to the RO.  A review of the claims file 
reveals that the veteran filed this claim in August 2001.  
Subsequent documentation reflects some confusion on the part 
of both the RO and the veteran as to the adjudication status 
of this claim, as indicated by the veteran's filing of 
premature notices of disagreement (NODs) and a VA Form 9 
substantive appeal.  Ultimately, however,  the Board observes 
that the RO did not provide an official determination on this 
claim to the veteran until the release of a July 2002 denial 
letter.  Thereafter, in documentation received by the RO in 
late July 2002, the Board notes that the veteran adequately 
expressed his disagreement with the RO's earlier denial of 
his claim, so as to constitute an appropriate and timely 
filed NOD.  See 38 C.F.R. § 20.201 (2005).  Moreover, it does 
not appear that the RO then issued the veteran a statement of 
the case (SOC) on the matter.  

Accordingly, a remand is now required pursuant to Manlincon 
v. West, 12 Vet. App. 238 (1999) (where a claimant files an 
NOD and the RO has not issued an SOC, the Board must remand 
the matter to the RO), in order to appropriately address the 
issue of whether new and material evidence has been received 
to reopen the claim for entitlement to service connection for 
a psychiatric disorder.  The Board notes that, following his 
receipt of this SOC, the veteran (or his representative) must 
submit a timely substantive appeal in order for the Board to 
have complete jurisdiction over this claim.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.300 to 20.306 (2005).  Absent an NOD, an SOC, 
and a substantive appeal of record, the Board does not have 
such jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
see also Hazan v. Gober, 10 Vet. App. 511 (1997).

Therefore, in order to give the veteran every consideration 
with respect to this claim, this matter is REMANDED to the RO 
(via the AMC) for the following:

1.  The RO should provide the veteran 
(and his representative, if any) with an 
SOC as to the matter of whether new and 
material evidence has been received to 
reopen the claim for entitlement to 
service connection for a psychiatric 
disorder.  In the SOC, the RO should also 
advise the veteran of the laws and 
regulations pertinent to the claim, and 
apprise him of his appellate rights and 
responsibilities regarding the perfection 
of an appeal of the matter.

2.  If the veteran thereafter perfects a 
substantive appeal on this issue, the RO 
should then return the claims file to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with 
this appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


